Citation Nr: 0904978	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  07-32 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for the residuals of a fracture of the right tibial 
plateau, a right knee disorder.

2.  Entitlement to a disability rating in excess of 10 
percent for the residuals of recurrent right (major) shoulder 
dislocation, status post operative.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The Veteran's active military service extended from July 1977 
to August 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied 
increased disability ratings for the veteran's service-
connected right shoulder and right knee disabilities.  

In December 2008, a hearing was held before the undersigned 
Acting Veterans Law Judge who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) 
(c) (West 2002).  A copy of the transcript of that hearing is 
of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In December 2008, the Veteran presented sworn testimony at a 
hearing before the undersigned Acting Veterans Law Judge.  At 
this hearing he testified that his service-connected right 
knee and right shoulder disabilities had increased in 
severity since the most recent Compensation and Pension 
examination conducted in November 2006.  Accordingly, another 
VA examination of the Veteran should be conducted to 
ascertain the current level of these two disabilities.  

The United States Court of Appeals for Veterans Claims(Court) 
has held that, when the medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

Further, the Veteran testified that he was on a physical 
therapy program to treat these two disabilities as prescribed 
by the VA clinic in Orlando.  Review of the medical records 
obtained does not reveal these records.  The Veteran's recent 
VA medical records should be obtained and associated with the 
claims file.  

Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment 
records from VA Outpatient Clinic 
Orlando, Florida, for the period of time 
from 2006 to the present.  Specifically, 
ensure that physical therapy records are 
requested.   

2.  The Veteran should be accorded the 
appropriate examination for knee 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of his right knee 
disability found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should test the 
Veteran's range of motion of the right 
knee and report the results in degrees.  

With respect to the functioning of the 
Veteran's right knee, attention should 
be given to the presence or absence of 
pain, any limitation of motion, 
swelling, ankylosis, subluxation, 
lateral instability, dislocation, 
locking of the joint, loose motion, 
crepitus, deformity or impairment.  The 
examiner should provide complete and 
detailed discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the Veteran's pain on the function and 
movement of the right knee.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); See 
38 C.F.R. § 4.40 (2008) (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  The Veteran should be accorded the 
appropriate examination for shoulder 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations of his right shoulder 
disability found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner should test the 
Veteran's range of motion of the right 
shoulder and report the results in 
degrees.  

With respect to the functioning of the 
Veteran's right shoulder, attention 
should be given to the presence or 
absence of pain, any limitation of 
motion, swelling, ankylosis, weakness, 
instability, dislocation, locking of 
the joint, loose motion, crepitus, 
deformity or impairment.  The examiner 
should provide complete and detailed 
discussion with respect to any 
weakness; fatigability; incoordination; 
restricted movement; or, of pain on 
motion.  The examiner should provide a 
description of the effect, if any, of 
the Veteran's pain on the function and 
movement of the right knee.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); See 
38 C.F.R. § 4.40 (2008) (functional 
loss may be due to pain, supported by 
adequate pathology).  In particular, it 
should be ascertained whether there is 
additional motion lost due to pain on 
use or during exacerbation of the 
disability.

The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

4.  Following the above, readjudicate the 
Veteran's claims for increased disability 
ratings for right knee and right shoulder 
disabilities.  If any benefit on appeal 
remains denied, a Supplemental Statement 
of the Case should be issued, and the 
Veteran and his representative should be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

